Exhibit 10.02

 

ESCROW AND PLEDGE SECURITY AGREEMENT

 

ESCROW AND PLEDGE SECURITY AGREEMENT dated as of November 4, 2002 among Zamba
Corporation, a Delaware corporation (“Debtor”), Entrx Corporation, a Delaware
corporation (“Secured Party”) and Wells Fargo Bank Minnesota, N.A., as
collateral agent (“Collateral Agent”).

 

Debtor hereby grants to Secured Party a Security Interest in the following
described property (hereinafter referred to as “Collateral”):

 

833,333 shares (the “Shares”) of Series A Preferred Stock of NextNet Wireless,
Inc., a Delaware corporation, and any cash, additional shares, or securities or
other property at any time and from time to time receivable or distributable in
respect of, in exchange for, in addition to, or in substitution of, such
securities, including all dividends, stock splits, stock dividends, and
distributions on or other rights in connection with such property,

 

to secure obligations to the Secured Party pursuant to the Loan Agreement and
that Secured Convertible Promissory Note in the amount of $2,500,000 (including
delivery of Shares upon conversion of the Secured Convertible Promissory Note
into Shares) of even date herewith made by Debtor payable to Secured Party, and
all renewals, replacement, extensions, amendments and refinancings thereof
(hereinafter called “Secured Obligations”).

 

The parties hereto further agree as follows:

 

1.             Debtor hereby represents, warrants and agrees that it has title
to the Collateral, free of all liens and encumbrances, except the Security
Interest created hereby, and has full power and authority to execute this Escrow
and Pledge Security Agreement, to perform Debtor’s obligations hereunder, under
the Loan Agreement and the Secured Convertible Promissory Note and to subject
the Collateral to the Security Interest created hereby.  There is no financing
statement, security agreement, pledge agreement, control agreement, option
agreement, right of refusal to purchase agreement or other agreement relating to
the Collateral which grants any right in or restriction upon the Collateral. 
Debtor will not assign, pledge, or otherwise transfer any interest in the
Collateral to any party other than the Secured Party.

 

2.             The Collateral Agent shall exercise reasonable care in the
custody and preservation of the Collateral.

 

3.             So long as no Event of Default by Borrower under the Loan
Agreement shall have occurred or no  Delivery Notice (as hereinafter defined)
shall have been received by Collateral Agent, Debtor shall be entitled to
exercise any and all voting or consensual rights and powers accruing to
ownership of the Collateral for any purpose not inconsistent with the terms of
this Escrow and Pledge Security Agreement or any agreement giving rise to any of
the Secured Obligations; provided however, any and all cash dividends paid on
the Collateral, and any and all stock or liquidating dividends, other
distributions in property, return of capital or other distributions made on or
in respect of Collateral shall be and become part of the Collateral pledged
hereunder and, if received by the Debtor, shall forthwith be delivered to the
Collateral

 

--------------------------------------------------------------------------------


 

Agent to be held as Collateral subject to the terms of this Escrow and Pledge
Security Agreement.

 

4.             No delay or failure by the Secured Party in the exercise of any
right or remedy shall constitute a waiver thereof, and no single or partial
exercise by the Secured Party of any right or remedy shall preclude other or
further exercise thereof or the exercise of any other right or remedy.

 

5.             Debtor shall contemporaneously  deliver to the Collateral Agent,
and grants Secured Party a security interest in, all certificates, duly endorsed
in blank or accompanied by a duly executed Assignment Separate From Certificate
for each such certificate,  representing the Collateral and any other property
hereafter acquired by Debtor which represents Collateral, to be held by the
Collateral Agent as Collateral under the terms of this Agreement.

 

6.             Debtor and Secured Party hereby appoint                  as
Collateral Agent to hold and possess the Collateral subject to the terms hereof
and Debtor is delivering the Shares to the Collateral Agent on the date hereof,
to be held pursuant to the terms of this Agreement.

 

7.             Secured Party may give the Collateral Agent and Debtor notice of
conversion of the Secured Convertible Promissory Note into Shares pursuant to
the terms of Article VI or Section 9.2 of the Loan Agreement (the “Delivery
Notice”).  The Delivery Notice shall state the number of Shares to be delivered
to Secured Party pursuant to the conversion provisions.  Within 5 Business Days
(as defined in the Loan Agreement) after receipt of a Delivery Notice, the
Collateral Agent shall, unless Debtor prior thereto obtains a court order
restraining such delivery,  deliver to Secured Party certificates duly endorsed,
or certificates with Assignments Separate From Certificates duly endorsed, to
Secured Party representing at a minimum  the Shares requested in the Delivery
Notice.  If the certificates delivered to Secured Party represent a number of
Shares exceeding the number of Shares stated in the Delivery Notice, Secured
Party shall upon submission of the certificates to the appropriate share
transfer agent direct that the excess Shares be issued in the name of Debtor but
returned directly the Collateral Agent, to be retained by Collateral Agent
pursuant to the terms of this Agreement..  Collateral Agent shall return
Collateral remaining in Collateral Agent’s possession to Debtor when notified in
writing by the Secured Party and the Debtor the Secured Obligations have been
paid in full. Without limiting the foregoing, all Collateral remaining in the
possession of Collateral Agent on April 1, 2003 in excess of 250,000 shares of
Series A Preferred Stock shall be released and returned to Debtor on April 1,
2003, and any Collateral remaining in the possession of the Collateral Agent on
August 31, 2003, shall be returned to Debtor unless prior to either date Lender
obtains a court order restraining such delivery.

 

8.             The duties and responsibilities of the Collateral Agent hereunder
shall be determined solely by the express provisions of this Agreement, and no
other or further duties or responsibilities shall be implied.  The Collateral
Agent shall not have any liability under, nor duty to inquire into, the terms
and provisions of any agreement or instructions, other than as outlined in this
Agreement.

 

9.             The Collateral Agent may rely upon and shall be protected in
acting or refraining from acting upon any written notice, instruction or request
furnished to it hereunder and believed by it to be genuine and to have been
signed or presented by the proper party or parties.  The Collateral Agent shall
be under no duty to inquire into or investigate the validity, accuracy or

 

2

--------------------------------------------------------------------------------


 

content of any such document.  The Collateral Agent shall have no duty to
solicit any items that may be due it hereunder.

 

10.           The Collateral Agent shall not be liable for any action taken or
omitted by it in good faith unless a court of competent jurisdiction determines
that the Collateral Agent’s gross negligence, bad faith or willful misconduct
was the primary cause of any loss to any other party hereto.  The Collateral
Agent may consult with counsel of its own choice and shall have full and
complete authorization and protection for any action taken or omitted by it
hereunder in good faith and in accordance with the opinion of such counsel.

 

11.           The Debtor and the Secured Party shall indemnify the Collateral
Agent for, and hold it harmless against, any loss, liability or expense arising
out of, or in connection with, this Agreement and carrying out its duties
hereunder, including the costs and expenses of defending itself against any
claim of liability, except in those cases where the Collateral Agent has been
guilty of negligence, bad faith or willful misconduct.

 

12.           In the event that the Collateral Agent is uncertain as to its
duties or rights hereunder or receives instructions, claims or demands from any
party hereto that, in its opinion, conflict with any of the provisions of this
Agreement (i) the Collateral Agent shall be entitled to refrain from taking any
action and may withhold delivery of the Collateral  until such uncertainty is
resolved or the conflicting instruction, claim or demand is withdrawn, and its
sole obligation shall be to keep safely the Collateral in escrow until the
Collateral Agent is directed otherwise by a final order or judgment of a court
of competent jurisdiction, and (ii) the Collateral Agent shall have the right,
but not the obligation, to institute a petition for interpleader in any court of
competent jurisdiction to determine the rights of the parties hereto.  Should
any such petition for interpleader be instituted or should the Collateral Agent
be threatened with litigation or become a party to litigation or binding
arbitration in any manner whatsoever in connection with this Agreement or the
Collateral, the Collateral Agent shall be entitled to indemnification as set
forth in Section 11 hereof.

 

13.           The fees of the Collateral Agent are set forth in Schedule 1
hereto.  All fees of the Collateral Agent for establishing and holding the
Collateral shall be paid one-half by the Debtor and one-half by the Secured
Party.

 

14.           In the event the Collateral Agent becomes unavailable or unwilling
to continue in its appointed capacity hereunder, the Collateral Agent may resign
and be discharged from its duties or obligations hereunder by giving notice of
resignation to each of the parties hereto, specifying a date not less than 60
days following such notice date when such resignation will take effect;
provided, however, that such resignation shall in no event take effect before
the successor to the Collateral Agent shall have been appointed pursuant to this
Section.  The Secured Party shall appoint a successor to the Collateral Agent
with the consent of the Secured Party, which consent shall not be unreasonably
withheld.  The Collateral Agent shall promptly transfer the Collateral to such
designated successor.

 

15.           Any corporation or other entity into which the Collateral Agent in
its individual capacity may be merged or converted or with which it may be
consolidated, or any corporation or other entity resulting from any merger,
conversion or consolidation to which the Collateral Agent in its individual
capacity shall be a party, or any corporation or other entity to which

 

3

--------------------------------------------------------------------------------


 

substantially all of the corporate trust business of the Collateral Agent in its
individual capacity may be transferred, shall be the Collateral Agent under this
Agreement without further act.

 

16.           Notices to Debtor and Secured Party shall be given as set forth in
the Loan Agreement.  Notices to Collateral Agent shall be given as set forth in
the Loan Agreement to the following address:

 

Wells Fargo Bank Minnesota, N.A.

Attn: Tracy L. Fix

Sixth and Marquette Avenue

MAC N9303-110

Minneapolis, MN. 55479

Telephone: 612-667-3623

Facsimile: 612-667-2160

 

17.           This Agreement shall be construed under the laws of the State of
Minnesota, excluding the conflict of law provisions thereof.

 

4

--------------------------------------------------------------------------------


 

 

Executed and delivered as of the first day and year set forth above.

 

 

 

 

 

 

DEBTOR

 

 

 

 

 

ZAMBA CORPORATION

 

 

 

 

 

 

 

 

By

/s/ Michael H. Carrel

 

 

 

Its CFO

 

 

 

 

 

SECURED PARTY

 

 

 

 

 

ENTRX CORPORATION

 

 

 

 

 

 

 

 

By

/s/ Kenneth W. Brimmer

 

 

 

Its Chairman

 

 

 

 

 

COLLATERAL AGENT

 

 

 

 

 

Wells Fargo Bank Minneapolis (sic), N.A.

 

 

 

 

 

 

 

 

By

/s/ Tracy L. Fix

 

 

 

Its Corporate Trust Officer

 

 

5

--------------------------------------------------------------------------------